          Case 1:19-cv-00078-CCB Document 33 Filed 10/26/20 Page 1 of 19



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

SAQIB ALI                                              *
                                                       *             Civil Action No. CCB-19-78
             v.                                        *
                                                       *
LAWRENCE HOGAN, et al.                                 *


                                            MEMORANDUM

        In this action, the plaintiff, Saqib Ali, raises a First and Fourteenth Amendment challenge

to Maryland Governor Lawrence Hogan’s Executive Order Prohibiting Discriminatory Boycotts

of Israel in State Procurement. Before the court is Governor Hogan’s motion to dismiss (ECF

25) and Attorney General Brian Frosh’s motion to dismiss (ECF 26). The matter has been fully

briefed, and no further oral argument is necessary.1 For the reasons stated herein, the motions

will be granted.

                                FACTS & PROCEDURAL HISTORY

        Mr. Ali is a computer software engineer and has “experience designing, developing,

testing, deploying and maintaining complex software systems for government contracts for the

US Department of Defense.” (ECF 22, Am. Compl., ¶¶ 4, 44). He has also “dedicated himself

to education and advocacy regarding the plight of the Palestinian people” and he “works to enlist

as many members of the public as possible in joining him in non-violent opposition to Israel’s

maltreatment of Palestinians.” (Id. ¶ 47). To that end, he is involved with the “Boycott,

Divestment, and Sanctions” (“BDS”) movement, which “seeks the peaceful end of Israeli

discrimination against and maltreatment of Palestinians” by “impos[ing] economic pressure on

Israel to cease its settlement activity in Palestinian Territory.” (Id. ¶ 15). For example, he


1
 Oral argument was heard regarding the defendants’ motions to dismiss (ECF 9, 10) Ali’s original complaint (ECF
1) on August 1, 2019.

                                                       1
            Case 1:19-cv-00078-CCB Document 33 Filed 10/26/20 Page 2 of 19



“refuses to purchase Sabra hummus or SodaStream products, which have ties to Israel and its

occupation of Palestine,” he advocates for others to join the BDS movement, and, in 2014, he

“organized ‘Freedom2Boycott in Maryland,’ a coalition of statewide grassroots activists opposed

to Maryland’s legislative proposals targeting the BDS movement” which “helped to defeat

Maryland’s anti-BDS legislative proposals.” (Id. ¶¶ 48, 50).

           On October 23, 2017, Governor Hogan issued Executive Order 01.01.2017.25, titled

“Prohibiting Discriminatory Boycotts of Israel in State Procurement.” The preamble refers to the

Declaration of Cooperation between Maryland and Israel, and notes that “[b]oycotts of people or

entities because of their Israeli national origin, or residence or incorporation in Israel and its

territories, undermines the Declaration of Cooperation.” (ECF 25, Ex. A, Executive Order

(“EO”), preamble). Section A of the Executive Order defines “Boycott of Israel” as “the

termination of or refusal to transact business activities, or other actions intended to limit

commercial relations, with a person or entity because of its Israeli national origin, or residence or

incorporation in Israel and its territories.” (EO § (A)(1)). But “Boycott of Israel” does not

include actions that are (1) not commercial in nature, (2) for business or economic reasons, (3)

because of the specific conduct of the party, (4) against a public or governmental entity, or (5)

forbidden by the United States pursuant to 50 U.S.C. § 4607.2 Section B of the Executive Order

states that:

           Executive agencies may not execute a procurement contract with a business entity
           unless it certifies, in writing when the bid is submitted or the contract is renewed,
           that:
           1. it is not engaging in a boycott of Israel; and
           2. it will, for the duration of its contractual obligations, refrain from a boycott
           of Israel.




2
    50 U.S.C. § 4607 concerns foreign boycotts.

                                                     2
           Case 1:19-cv-00078-CCB Document 33 Filed 10/26/20 Page 3 of 19



          Section C of the Executive Order provides that all requests for bids or proposals issued

for contracts with executive agencies shall include the following certification to be signed by the

bidder:

          The undersigned bidder hereby certifies and agrees that the following
          information is correct: In preparing its bid on this project, the bidder has
          considered all proposals submitted from qualified, potential subcontractors
          and suppliers, and has not, in the solicitation, selection, or commercial
          treatment of any subcontractor, vendor, or supplier, refused to transact or
          terminated business activities, or taken other actions intended to limit
          commercial relations, with a person or entity on the basis of Israeli national
          origin, or residence or incorporation in Israel and its territories. The bidder
          also has not retaliated against any person or other entity for reporting such
          refusal, termination, or commercially limiting actions.

This certification is included in Maryland’s solicitation and invitation for bid documents, with

slight changes in wording so it applies to both bids and proposals. (ECF 22 ¶ 34). It appears in

the bid/proposal affidavit under the header “Prohibiting Discriminatory Boycotts of Israel.”

(ECF 25, Ex. B, Bid/Proposal Affidavit, § M).

          Mr. Ali alleges that, although he “only boycotts Israel in his personal capacity, signing

this certification would be intimidating.” (ECF 22 ¶ 38). For example, it is not clear to Mr. Ali

if the “other actions” clause is limited to the “in the solicitation, selection, or commercial

treatment of any subcontractor, vendor, or supplier” clause, especially to the extent that Section

C may cover what is more broadly prohibited by Section B. (Id.). Additionally, he “cannot sign

the oath because it requires Ali to support a political position he opposes.” (Id. ¶ 56). According

to Mr. Ali, he has not bid on at least six government contracts because he cannot sign the Section

C certification. (Id. ¶¶ 53, 57).

          Mr. Ali filed his initial complaint on January 9, 2019. (ECF 1). The defendants filed

motions to dismiss and, as the court noted in its memorandum resolving those motions, the

Governor asserted in his briefing and through counsel at oral argument that the language of

                                                    3
         Case 1:19-cv-00078-CCB Document 33 Filed 10/26/20 Page 4 of 19



Section B should be read as limited by the Section C certification, so the Executive Order “is but

an Israel-specific reiteration of the general prohibition against national origin discrimination.”

(ECF 20, Memorandum, at 6). On October 1, 2019, the court dismissed Mr. Ali’s complaint

without prejudice, noting that “[g]iven the current allegations and the Governor’s express

disavowal of any prohibitive effect beyond national origin discrimination in the preparation of

the bid, the court finds that there is not sufficient controversy to go forward on the basis of a

direct injury.” (Id. at 8). The court stated that if Mr. Ali wished to proceed on the basis of a

direct injury, he should submit a bid. (Id. at 8–9). If Mr. Ali sought “to challenge Section C on

the basis of what he alleged to be a content specific restriction, he must allege an injury in order

to have standing to sue.” (Id. at 9 n.4). Finally, if Mr. Ali wished to rely on the relaxed standing

requirements applicable in First Amendment challenges, he must “file an amended complaint

plausibly alleging that his First Amendment activities have been chilled or that despite the

Governor’s interpretation of the Order, ‘it is likely to deter a person of ordinary firmness from

the exercise of First Amendment rights.’” (Id. at 10–11 (quoting Cooksey v. Futrell, 721 F.3d

226, 236 (4th Cir. 2013)).

       Mr. Ali filed an amended complaint on October 29, 2019, asserting two counts. (ECF

22). First, he claims that the Executive Order abridges his freedom of speech and assembly, in

violation of the First and Fourteenth Amendments. (Id. at 12). Specifically, he argues that the

Executive Order and the mandated “No Boycott of Israel” certification in Maryland bids and

contracts each constitute viewpoint discrimination; are void for vagueness; and are each a prior

restraint on speech, an unconstitutional condition on contractors, and an ideological litmus test

and compelled speech. (Id. ¶¶ 67, 70–72, 74). Mr. Ali also contests the Governor’s “purported

interpretation” of the Executive Order as being “inconsistent with its text.” (Id. ¶ 29). Second,



                                                  4
         Case 1:19-cv-00078-CCB Document 33 Filed 10/26/20 Page 5 of 19



he claims that the Executive Order and the “No Boycott of Israel” certification are

unconstitutionally vague in violation of the Due Process Clause of the Fourteenth Amendment.

(Id. ¶ 86).

                                   STANDARD OF REVIEW

        Issues of standing are analyzed under the rubric of a motion to dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction. See Taubman

Realty Grp. Ltd. P’ship v. Mineta, 320 F.3d 475, 480–81 (4th Cir. 2003) (affirming district

court’s dismissal of complaint for lack of standing pursuant to Federal Rule of Civil Procedure

12(b)(1)). Plaintiffs bear the burden of proving that subject matter jurisdiction exists. See Evans

v. B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999). A plaintiff must prove standing “in the

same way as any other matter on which the plaintiff bears the burden of proof, i.e., with the

manner and degree of evidence required at the successive stages of the litigation.” Lujan v.

Defenders of Wildlife, 504 U.S. 555, 561 (1992). Ordinarily, “[f]or purposes of ruling on a

motion to dismiss for want of standing, both the trial and reviewing courts must accept as true all

material allegations of the complaint, and must construe the complaint in favor of the

complaining party.” Warth v. Seldin, 422 U.S. 490, 501 (1975); see also Pac. Legal Found. v.

Goyan, 664 F.2d 1221, 1223 (4th Cir. 1981). When a defendant challenges subject matter

jurisdiction pursuant to Rule 12(b)(1), “the district court is to regard the pleadings as mere

evidence on the issue, and may consider evidence outside the pleadings without converting the

proceeding to one for summary judgment.” Evans, 166 F.3d at 647 (quoting Richmond,

Fredericksburg & Potomac R.R. Co. v. United States, 945 F.2d 765, 768 (4th Cir. 1991)). A

Rule 12(b)(1) motion should be granted “only if the material jurisdictional facts are not in




                                                  5
         Case 1:19-cv-00078-CCB Document 33 Filed 10/26/20 Page 6 of 19



dispute and the moving party is entitled to prevail as a matter of law.” Richmond,

Fredericksburg & Potomac R.R. Co., 945 F.2d at 768.

                                           DISCUSSION

       Before reaching the merits of Mr. Ali’s First and Fourteenth Amendment claims, the

court must first resolve the threshold issue of standing, that “irreducible constitutional

minimum.” Lujan, 504 U.S. at 560. The “presence of a disagreement, however sharp and

acrimonious it may be, is insufficient by itself to meet Art. III’s requirements.” Diamond v.

Charles, 476 U.S. 54, 62 (1986). This is because “standing is not to be placed in the hands of

concerned bystanders,” as they may “use it simply as a vehicle for the vindication of value

interests.” Hollingsworth v. Perry, 570 U.S. 693, 707 (2013) (internal quotations omitted). To

have standing, then, “[a] claimant must demonstrate (1) an ‘injury in fact’; (2) a ‘causal

connection between the injury and the conduct complained of,’ such that the injury is ‘fairly

traceable’ to the defendant's actions; and (3) a likelihood that the injury ‘will be redressed by a

favorable decision.’” Benham v. City of Charlotte, N.C., 635 F.3d 129, 134 (4th Cir. 2011)

(quoting Lujan, 504 U.S. at 560–61).

       To satisfy the injury in fact requirement, the plaintiff must demonstrate that he has

“suffered an invasion of a legally protected interest,” id. at 135 (quoting White Tail Park, Inc. v.

Stroube, 413 F.3d 451, 460 (4th Cir. 2005)), which is “concrete and particularized” and “actual

or imminent,” rather than “conjectural or hypothetical,” id. (quoting Lujan, 504 U.S. at 560). See

also Clapper v. Amnesty Int’l, 568 U.S. 398, 401 (2013) (noting the “well-established

requirement that threatened injury must be ‘certainly impending’”). “[T]he assertion of a facial

challenge to an ordinance based on the First Amendment may warrant some relaxation of the

prudential rule that a claimant may assert her own rights only,” although “the claimant must



                                                  6
          Case 1:19-cv-00078-CCB Document 33 Filed 10/26/20 Page 7 of 19



nevertheless satisfy the injury-in-fact requirement grounded in Article III.” Benham, 635 F.3d at

135.

         In this case, the Governor argues that Mr. Ali fails to satisfy even the relaxed standing

requirements that apply in First Amendment cases because there is no credible threat Mr. Ali

would be prosecuted for submitting a bid and because Mr. Ali has not had his speech chilled.

(ECF 25 at 9).3 In response, Mr. Ali argues that he does have standing, first because he has

sustained a direct injury in being prohibited from bidding on state contracts, and second because

his inability to bid on such contracts is a burden on his free speech rights under the relaxed

standards applicable in First Amendment challenges. (ECF 31, Combined Opp., at 11, 12).

Thus, because the parties primarily dispute whether Mr. Ali can satisfy the injury in fact

requirement, the court will address in turn each of Mr. Ali’s theories for establishing an injury.

         I. Direct Injury

         Mr. Ali asserts that he has sustained a direct, concrete injury from the Governor’s

Executive Order. Specifically, he argues that “he has been punished by an executive order that

declares him”—as a person who intends to continue to engage in BDS activity—“ineligible for

government contracts.” (ECF 31 at 11). Further, he contends, he need not submit a bid in order

to establish standing, as he has already been injured and as the Constitution does not require a

person to submit a futile bid to establish standing.4 (Id. at 10–11). In response, the Governor

asserts that Mr. Ali cannot satisfy the traditional standing requirements under Lujan v. Defenders

of Wildlife, 504 U.S. 555 (1992), let alone the more relaxed requirements that apply in a First


3
  Both the Governor and Attorney General Frosh also argue that Mr. Ali’s claims are barred by the state sovereign
immunity doctrine. (ECF 25 at 9; ECF 26 at 8–10). Because the court concludes that Mr. Ali lacks standing to raise
this challenge, the court does not reach the issue of state sovereign immunity.
4
  The court finds that this latter argument lacks merit. This case is not like Hamilton v. Palozzi, 848 F.3d 614, 620–
21 (4th Cir. 2017), cert. denied, 186 S. Ct. 500 (2017), in which the court held that a plaintiff “need not go through
the futile exercise of applying for a permit when he has been told already that it will be rejected.” Here, the
Governor has not stated that Mr. Ali’s bid would be rejected.

                                                          7
           Case 1:19-cv-00078-CCB Document 33 Filed 10/26/20 Page 8 of 19



Amendment challenge. (ECF 25 at 13). The Governor also argues that Mr. Ali’s interpretation

of the Executive Order is overbroad, as the Executive Order does not actually cover the activity

that Mr. Ali alleges he is engaged in. (Id. at 16–19).

         A few courts recently have found that plaintiffs had standing to challenge laws requiring

certifications similar to the one at issue in the Governor’s Executive Order. First, Arkansas

Times LP v. Waldrip concerned Act 710, an Arkansas statute prohibiting state entities from

contracting with companies unless the companies certified that they are not and would not for the

duration of their contracts engage in a boycott of Israel.5 362 F. Supp. 3d 617, 617 (E.D. Ark.

2019). When the Arkansas Times, a weekly newspaper that had for years contracted with a state

college to publish advertisements, was entering into a new advertising contract, it was informed

it would have to sign the certification. Id. at 620. The Times refused to do so and lost the

contract. Id. The court held that the Times had standing “because it suffered an injury in fact

when it lost a government contract.” Id. at 621. The court reasoned that the Times did not need

to rely on a theory that there was “a risk of future injury” as it had “already sustained an injury

from Act 710,” namely the loss of a contract—which was a “concrete and quantifiable economic

loss.” Id. at 622 (emphasis in original).

         Next, Jordahl v. Brnovich concerned Arizona Revised Statute § 35-393.01, a law

substantially similar to the one at issue in Arkansas Times. 336 F. Supp. 3d 1016, 1028–29 (D.

Ariz. 2018), vacated as moot, 789 F. App’x 589 (9th Cir. 2020). Jordahl, an attorney and the

sole owner of a law firm that for twelve years had contracted with a county jail to provide legal

services to incarcerated people, personally participated in boycotts of Israel and wished to have


5
 The term “Boycott of Israel” was defined in the Arkansas statute as “engaging in refusals to deal, terminating
business activities, or other actions that are intended to limit commercial relations with Israel, or persons or entities
doing business in Israel or in Israeli-controlled territories, in a discriminatory manner.” Ark. Code Ann. § 25-1-
502(1)(A)(i).

                                                            8
          Case 1:19-cv-00078-CCB Document 33 Filed 10/26/20 Page 9 of 19



his law firm do the same in its consumer decisions. Id. Though Jordahl refused to sign the

required certification, he continued to provide services at the jail under a pre-existing contract,

and the jail ultimately refused payment. Id. at 1029. In adjudicating a challenge to Jordahl’s

standing to sue, the court held that the firm had been injured in a few ways, among them the

direct injury of “not getting paid for services rendered due to its refusal to sign the

certification.”6 Id. at 1032–33. “In this regard,” the court stated, “the firm has not only

experienced a realistic danger of sustaining a direct injury as a result of the statute’s operation or

enforcement, it has actually sustained injury.” Id. at 1033 (internal quotations omitted).

         Notably, both Jordahl and Arkansas Times featured plaintiffs who had a long history of

contractual dealings with the state, and who had already negotiated a new contract and—but for

the imposition of the certification requirement—would have executed it. As a result of their

refusal to sign, the plaintiffs in those cases either lost a contract that otherwise would have been

theirs, or were refused payment on a contract under which they had already rendered

performance. Therefore, those plaintiffs could point to direct, concrete injuries on which to base

their standing.

         Unlike those plaintiffs, Mr. Ali cannot satisfy the injury in fact requirement by pointing

to a contract lost for failure to sign a certification, because he has not yet bid on a contract.

Instead, Mr. Ali’s theory of a direct injury rests upon his interpretation of the Executive Order as

prohibiting him from even submitting a bid on a contract in the first place. This interpretation is

contrary to the interpretation advanced by the Governor, who “has disavowed the applicability of

the Executive Order to people like Mr. Ali who choose to boycott Israeli goods and services as a


6
  The court also found that Jordahl alleged a sufficient risk of future injury because the county “conditioned the
Firm’s contracts on a promise to refrain from engaging in [a] protected course of conduct and the Firm refrained
from engaging in such actions for fear of breaching the contract,” thereby chilling Jordahl’s speech. 336 F. Supp. 3d
at 1033.

                                                         9
        Case 1:19-cv-00078-CCB Document 33 Filed 10/26/20 Page 10 of 19



personal matter outside the context of State procurement.” (ECF 25 at 21). Ordinarily, a district

court is to accept as true all allegations in a plaintiff’s complaint. Warth v. Seldin, 422 U.S. at

501. But “[p]articular weight must be given to the Government disavowal of any intention to

prosecute on the basis of the Government’s own interpretation of [a] statute and its rejection of [a

plaintiff’s] interpretation as unreasonable.” Blum v. Holder, 744 F.3d 790, 798 (1st Cir. 2014).

       The court finds that the Governor’s interpretation is the most reasonable and that his

disavowal is consistent with the plain text of the Executive Order. Section B of the Executive

Order prohibits state agencies from contracting with anyone engaging in a boycott of Israel, but

defines boycott of Israel as “the termination of or refusal to transact business activities, or other

actions intended to limit commercial relations, with a person or entity because of its Israeli

national origin.” (EO § A(1)). “Commercial relations,” in turn, is defined as “a business entity’s

conduct of business, and the terms and conditions by which business is transacted . . . .” (EO §

A(3)). With the definitional language integrated into Section B, it reads:

       Executive agencies may not execute a procurement contract with a business entity
       unless it certifies, in writing when the bid is submitted or the contract is renewed,
       that:
       1. it is not engaging in [the termination of or refusal to transact business activities,
       or other actions intended to limit [a business entity’s conduct of business, and the
       terms and conditions by which business is transacted . . .], with a person or entity
       because of its Israeli national origin, or residence or incorporation in Israel and its
       territories]; and
       2. it will, for the duration of its contractual obligations, refrain from [the same].

Notably, state agencies are prohibited from executing contracts with “business entit[ies]” which

terminate or refuse “to transact business activities.” Therefore, a boycott of Israel requires a

boycott in one’s business decisions.

       Section C, which contains the language that Mr. Ali would have to sign to submit a bid,

does require that bidders affirm they would not take “other actions intended to limit commercial



                                                  10
        Case 1:19-cv-00078-CCB Document 33 Filed 10/26/20 Page 11 of 19



relations” with “a person or entity on the basis of Israeli national origin.” (EO § C). But this

clause is limited by its prefatory clauses—“[i]n preparing its bid on this project” and “in the

solicitation, selection, or commercial treatment of any subcontractor, vendor, or supplier.” (EO §

C). The portion of Section C that Mr. Ali finds most problematic should be read thus:

       “In preparing its bid on this project, the bidder . . . has not, in the solicitation,
       selection, or commercial treatment of any subcontractor, vendor, or supplier, . . .
       taken other actions intended to limit commercial relations, with a person or entity
       on the basis of Israeli national origin.” (Id. (emphasis added)).

Read in light of its relevant adverbial clauses, Section C is effectively limited to an affirmation

that the bidder has not discriminated in the bid formation process.

       In sum, Section B prohibits state agencies from contracting with an entity engaging in a

boycott of Israel in its business decisions, and Section C requires any bidder to affirm that he or

she has not discriminated in the bid formation process. Significantly, Mr. Ali states that he only

boycotts Israel in his personal capacity, by “refus[ing] to purchase Sabra hummus or SodaStream

products, which have ties to Israel and its occupation of Palestine,” and by advocating for the

BDS movement. (ECF 22 ¶¶ 38, 48). He does not allege that he boycotts Israel in his business

capacity, except possibly for one sentence in his opposition stating that he “will continue to

refuse to do business with, for instance, American citizens who operate in the West Bank.”

(ECF 31 at 10). Other than this, Mr. Ali does not allege that he intends to participate in any

activities that would be covered under the Executive Order, and it is not clear from Mr. Ali’s

amended complaint that any of his potential work for the state—were he to bid on and obtain a

contract—would require him to work with other businesses. As a result, the court cannot

conclude that Mr. Ali is prohibited from bidding on a contract.

       Accordingly, Mr. Ali has not sufficiently alleged a direct injury that would provide him

with standing to challenge the Executive Order. If Mr. Ali is to have standing to challenge the

                                                 11
         Case 1:19-cv-00078-CCB Document 33 Filed 10/26/20 Page 12 of 19



Executive Order, it must flow from an injury caused by the certification requirement under the

more relaxed standards of a First Amendment pre-enforcement challenge.7

        II. Pre-Enforcement Injury

        There are two common ways of demonstrating an injury in fact in a pre-enforcement First

Amendment challenge. First, the plaintiff may allege “an intention to engage in a course of

conduct arguably affected with a constitutional interest, but proscribed by a statute” such that he

risks prosecution or some other penalty. Babbitt v. United Farm Workers Nat’l Union, 442 U.S.

289, 298 (1979); see also Cooksey v. Futrell, 721 F.3d 226, 237 (4th Cir. 2013). Second, a

plaintiff may allege “self-censorship, which occurs when a claimant ‘is chilled from exercising

her right to free expression.’” Cooksey, 721 F.3d at 235 (citing Benham, 635 F.3d at 135).

Either way, a “plaintiff who challenges a statute must demonstrate a realistic danger of

sustaining a direct injury as a result of the statute’s operation or enforcement.” Babbitt, 442 U.S.

at 298. And the Supreme Court has emphasized that “[o]ur standing inquiry has been especially

rigorous when reaching the merits of the dispute would force us to decide whether an action

taken by one of the other two branches of . . . Government was unconstitutional.” Clapper, 568

U.S. at 408 (quoting Raines v. Byrd, 521 U.S. 811, 819–20 (1997)).

        In this case, Mr. Ali argues that (1) he would face a credible threat of prosecution if he

submitted a bid with a signed certification, as his intention to “continue to refuse to do business

with U.S. citizens operating in the West Bank” runs afoul of the certification requirement; and

(2) the certification requirement operates to “chill the exercise of constitutionally protected

speech and associations.” (ECF 22 ¶ 75; ECF 31 at 10). The Governor counters that the threat



7
  Indeed, the court said as much in its previous memorandum opinion: “If Mr. Ali seeks to proceed on a direct injury
theory, he should submit a bid.” (ECF 20 at 10). As Mr. Ali has not submitted a bid, it is presumed he primarily
“wishes to argue that First Amendment justiciability rules save his claims.” (Id.).

                                                        12
        Case 1:19-cv-00078-CCB Document 33 Filed 10/26/20 Page 13 of 19



of prosecution is wholly speculative and that Mr. Ali’s speech has not been chilled. (ECF 25 at

16, 23). The court will address each theory for establishing a pre-enforcement injury in turn.

           A. Threat of Prosecution

       When a party brings a pre-enforcement challenge to a statute or regulation on the basis of

a threat of prosecution, he or she must allege (1) an intention to engage in a course of conduct

arguably affected with a constitutional interest and (2) that there exists a credible threat of

prosecution under the statute or regulation. Babbitt, 442 U.S. at 298; see also Kenny v. Wilson,

885 F.3d 280, 288 (4th Cir. 2018). It is not necessary that a plaintiff expose himself to actual

arrest or prosecution to be entitled to challenge a statute that he claims deters the exercise of his

constitutional rights. Steffel v. Thompson, 415 U.S. 452, 459 (1974). There is a presumption that

a “non-moribund statute that facially restricts expressive activity by the class to which the

plaintiff belongs” presents a credible threat. Kenny, 885 F.3d at 288 (quoting North Carolina

Right to Life, Inc. v. Bartlett, 168 F.3d 705, 710 (4th Cir. 1999)). Still, the threat of prosecution

cannot be imaginary, chimerical, or wholly speculative, Babbitt, 442 U.S. at 298, and even a

“sincere fear” that a statute might be applied to a plaintiff’s conduct does not satisfy Article III’s

requirements when the plaintiff’s conduct is not actually targeted by that statute, Zanders v.

Swanson, 573 F.3d 591, 594 (8th Cir. 2009). Supreme Court decisions reveal several factors

used to determine whether the threat of enforcement is credible: past enforcement or official

threats made against the plaintiff; a failure to disavow future enforcement; and the frequency of

enforcement against similarly situated persons. See Susan B. Anthony List v. Driehaus, 573 U.S.

149, 163–64 (2014); Humanitarian Law Project v. Holder, 561 U.S. 1, 16 (2010); Steffel, 415

U.S. at 455–56.




                                                  13
        Case 1:19-cv-00078-CCB Document 33 Filed 10/26/20 Page 14 of 19



       Cooksey v. Futrell provides an illustrative example of a credible threat of prosecution.

721 F.3d 226 (4th Cir. 2013). In that case, Cooksey was investigated for potential violations of

North Carolina’s Dietetics/Nutrition Practice Act, which prohibits the unlicensed practice of

dietetics/nutrition, when state authorities learned he maintained a website advocating a

paleolithic diet as treatment for diabetes. Id. at 230. At the conclusion of the investigation, he

was provided with a “red-pen review” of “areas of concern” on his website. Id. Fearing civil

and criminal action, he altered his website as suggested by the state, taking down his advice

columns. Id. at 232. The court held that Cooksey had standing based on a credible threat of

prosecution because (1) he received a phone call from a high-ranking state official warning him

she could seek an injunction; (2) he received a red-pen mark-up of his website accompanied by a

request to make changes to the site; and (3) he was told that the state would continue to monitor

him. Id. at 236–37. This, the court reasoned, would “surely” cause a person of ordinary

firmness to feel a chilling effect. Id. at 237. Therefore, Cooksey had sufficiently shown that he

“experienced a non-speculative and objectively reasonable chilling effect of his speech due to the

actions of the State.” Id. at 236.

       Other cases decided by the Fourth Circuit Court of Appeals teach that a credible threat of

prosecution exists where an organization inquires with a state agency whether its conduct would

violate a statute and the agency responds in the affirmative, see North Carolina Right to Life, 168

F.3d at 708–10, and—more clearly—where a plaintiff has actually been prosecuted in the past,

see Kenny, 885 F.3d at 285.

       In this case, Mr. Ali cites Maryland’s debarment and perjury statutes and states that if he

were to sign the certification he may “be subject to damages, disbarment, and even

imprisonment.” (ECF 22 ¶¶ 32, 38 (citing Md. Code Ann., State Fin. & Proc. § 16-203(a)(12);



                                                 14
          Case 1:19-cv-00078-CCB Document 33 Filed 10/26/20 Page 15 of 19



Md. Code Ann., Crim. Law § 9-101(a)(4))).8 The Governor counters that given his disavowal of

future enforcement and the lack of a history of prior enforcement, “Ali has in no way

established” a credible threat that might cause a person of ordinary firmness to feel a chilling

effect from the Executive Order. (ECF 25 at 21). Further, the Attorney General argues that

since he has not enforced, threatened to enforce, or advised other agencies to enforce the

Executive Order against Mr. Ali, there is no reasonable basis on which to feel a chilling effect.

(ECF 26 at 16).

         The court finds that Mr. Ali has not sufficiently alleged a credible threat of prosecution.

As explained above, the plain text of the Executive Order is in accord with the Governor’s

interpretation and the Governor has disavowed the interpretation of the Executive Order

advanced by Mr. Ali. Additionally, Mr. Ali has failed to identify any person who was

prosecuted or threatened with prosecution under this Executive Order. Mr. Ali himself has not

been prosecuted in the past—as the plaintiff in Kenny was—nor has he been threatened with

prosecution in the future. Further, Mr. Ali has not inquired with the state as to whether his

proposed conduct would violate the Executive Order, as the plaintiff in North Carolina Right to

Life did. Finally, unlike the plaintiff in Cooksey, whose conduct was reviewed and found by a

state agency to be illegal, the Governor in this case has represented just the opposite to this court,

stating that Mr. Ali will not be subjected to prosecution for engaging in any of the activities

listed in his amended complaint. In sum, barring any unanticipated changes to this status quo,

Mr. Ali is and should feel free to continue boycotting Israel in his personal capacity so long as he



8
  Section 9-101(a)(4) of the Criminal Law Article makes it a misdemeanor to “willfully and falsely make an oath or
affirmation as to a material fact . . . in an affidavit required by any state . . . government . . . with legal authority to
require the issuance of an affidavit.” Section 16-203(a)(12) of the State Finance and Procurement Article states a
person “may be debarred from entering into a contract with the State if the person . . . has . . . been found in a final
adjudicated decision to have violated” the state’s general Commercial Nondiscrimination Policy, codified in Title 19
of the State Finance and Procurement Article.

                                                            15
          Case 1:19-cv-00078-CCB Document 33 Filed 10/26/20 Page 16 of 19



does not do so in the context of bid formation. In this case, the threat of prosecution is too

speculative to make out an injury even under the relaxed standards of a First Amendment

challenge; there is no concrete allegation that would substantiate Mr. Ali’s fears, which “rest on

mere conjecture about possible governmental actions.” Clapper, 568 U.S. at 420.

             B. Chilled Speech

         A party may also bring a pre-enforcement challenge to a statute or regulation by showing

self-censorship. Cooksey, 721 F.3d at 235. This occurs “when a claimant is chilled from

exercising her right to free expression.” Benham, 635 F.3d at 135. The chilling effect must be

objectively reasonable and not speculative. Cooksey, 721 F.3d. at 236. But the plaintiff need not

show that he ceased his First Amendment activities, as government action is sufficiently chilling

when it is “likely [to] deter a person of ordinary firmness from the exercise of First Amendment

rights.”9 Id. Further, the Fourth Circuit has not “rule[d] out the possibility that a person hardy

enough to withstand a chilling effect could assert an injury on account of the burden she faced in

carrying out the desired activity.” Benham, 635 F.3d at 139 n.7.

         In the recent case of Amawi v. Pflugerville Independent School District, for example, the

court held that five sole proprietors who had contracts with various state agencies had standing to

challenge the inclusion of no-boycott clauses in their contracts because the plaintiffs “made a

clear showing” that “the inclusion of the no-boycott clauses in their contracts chilled their First

Amendment right to free expression.” 373 F. Supp. 3d 717, 737 (W.D. Tex. 2019), vacated as


9
  The Governor’s contention that Mr. Ali must have actually been chilled in his speech to show an injury in fact is
contrary to Fourth Circuit precedent. (See ECF 25 at 23). Rather, the question is whether the government’s
“conduct would tend to chill a reasonable person’s exercise of First Amendment rights.” Constantine v. Rectors &
Visitors of George Mason Univ., 411 F.3d 474, 500–01 (4th Cir. 2005). The Supreme Court’s language in Laird v.
Tatum is not to the contrary: “if respondents themselves are not chilled, but seek only to represent those ‘millions’
whom they believe are so chilled, respondents clearly lack that ‘personal stake in the outcome of the controversy’
essential to standing.” 408 U.S. 1, 13 n.7 (1972) (emphasis added) (citations omitted). Mr. Ali does not seek merely
to advocate for the rights of others. Were Mr. Ali’s speech chilled, that would serve as evidence of a chilling effect,
but its absence is not dispositive.

                                                         16
        Case 1:19-cv-00078-CCB Document 33 Filed 10/26/20 Page 17 of 19



moot, Amawi v. Paxton, 956 F.3d 816 (5th Cir. 2020). The Texas statute at issue, H.B. 89,

required any entity contracting with a state agency to certify that it “does not boycott Israel” and

“will not boycott Israel during the term of the contract.” Id. at 730. “Boycott Israel” was

defined as “refusing to deal with, terminating business activities with, or otherwise taking any

action that is intended to penalize, inflict harm on, or limit commercial relations specifically with

Israel, or with a person or entity doing business in Israel or in an Israeli-controlled territory.” Id.

at 730–31. Because each of the plaintiffs was engaged in and intended to continue to engage in

conduct that could fairly be construed as inflicting harm on or limiting commercial relations with

Israel—including “refusing to buy the Sabra brand of hummus”—the broad certification

requirement of the Texas law chilled their expression. Id. at 732, 737.

       On the issue of chilled speech, Jordahl v. Brnovich is again illustrative. As previously

noted, in Jordahl, the court held that the plaintiff was injured in a few ways and not just by being

refused payment. 336 F. Supp. 3d at 1032. Specifically, the firm was injured when it was

required to promise to refrain from engaging in arguably constitutionally protected activity in

exchange for receiving a government contract. Id. Jordahl wished to, but for fear of losing his

contract could not, extend his personal boycott of Israeli products to his law firm’s consumer

choices, and Jordahl personally was chilled from his ongoing boycott of Hewlett-Packard,

Airbnb, and SodaStream for fear that, as the sole owner of a firm that bears his name, “these

political activities . . . may be confused with those of his Firm’s.” Id. at 1033. The court noted

that “[w]here a plaintiff has refrained from engaging in expressive activity for fear of prosecution

under the challenged statute, such self-censorship is a constitutionally sufficient injury as long as

it is based on an actual and well-founded fear that the challenged statute will be enforced.” Id.

(internal quotations omitted).



                                                  17
        Case 1:19-cv-00078-CCB Document 33 Filed 10/26/20 Page 18 of 19



       In this case, Mr. Ali has not sufficiently alleged that his speech has been chilled. While

Mr. Ali alleges, albeit in general and conclusory terms, that the certification requirement would

deter “an individual of ordinary firmness” from boycotting Israel as signing even the Section C

certification “would be intimidating,” Mr. Ali’s amended complaint does not adequately allege

that this is so. (ECF 22 ¶¶ 38–39). Unlike the plaintiffs in Amawi, who had to sign a

certification with language similar to the language in Section B of Governor Hogan’s Executive

Order, Mr. Ali would only have to sign Section C of the Executive Order and therefore he is not

confronted with such a broad certification requirement. To submit a bid, Mr. Ali would need to

certify that he had not discriminated against Israelis in the context of bid formation, but—unlike

the Amawi plaintiffs—he would be free to continue his personal boycotts against Sabra and

SodaStream. Nor is Mr. Ali like the plaintiff in Jordahl, who presented allegations that he had

ceased boycotting for fear his activities would be confused with those of his firm; Mr. Ali has not

presented any allegations that he has ceased any boycotting activities that would be covered by

the Executive Order, or that but for the certification he would have expanded his boycotting

activities. Even if Section C is read as incorporating the broader language of Section B, Mr. Ali

does not allege an intention to engage in any activity that could be construed to fall within the

purview of the Executive Order; indeed, he does not state that he intends to do any boycotting in

his business decisions. Nor does he appear to have engaged in any self-censorship. And even if

his amended complaint could be construed to allege that he had engaged in self-censorship, it

could not be said—in light of the plain language of the Executive Order—to be based on an

“actual and well-founded fear” that the Order would be enforced in the manner he believes it

will. Jordahl, 336 F. Supp. 3d at 1033. Consequently, Mr. Ali cannot claim standing by way of

self-censorship.



                                                 18
           Case 1:19-cv-00078-CCB Document 33 Filed 10/26/20 Page 19 of 19



                                        CONCLUSION

       Because Mr. Ali has not submitted a bid, he cannot proceed on the basis of a direct

injury. And because Mr. Ali has not sufficiently alleged a credible threat of prosecution or a

chilling effect, he cannot proceed under the more relaxed standards applicable in a First

Amendment challenge. For these reasons, the court will grant Governor Hogan’s motion to

dismiss (ECF 25) and Attorney General Frosh’s motion to dismiss (ECF 26). A separate order

follows.



 10/26/20                                                                 /S/
Date                                                        Catherine C. Blake
                                                            United States District Judge




                                                19
